Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 1 of 11



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

 DOUG LONGHINI,

             Plaintiff,

 v.

 DANIEL I HITCHCOCK JR.,

         Defendant.
 ___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues DANIEL I HITCHCOCK JR.

 (hereinafter “Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

 over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331,

 1343 and ) and 42 U.S.C. § 12117 and 42 U.S.C. § 2000e-5(f)(3).

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing

 and domiciled in Florida, and is otherwise sui juris.

        4.           At all times material, Defendant, DANIEL I HITCHCOCK JR., was and is an

                                                     1
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 2 of 11



 individual owning a place of public accommodation in Miami, Florida.

        5.            At all times material, Defendant, DANIEL I HITCHCOCK JR., owned a

 commercial property and place of public accommodation located at 7325 SW 57 Avenue, Miami,

 Florida (the “Property”).

        6.            Venue is properly located in the Southern District of Florida because Defendant’s

 Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

 Defendant regularly conducts business within Miami-Dade County, Florida, and because a

 substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

 County, Florida at the Property.

                                       FACTUAL ALLEGATIONS

        7.            Although over twenty-seven (27) years have passed since the effective date of

 Title III of the ADA, Defendant has yet to make its commercial property accessible to individuals

 with disabilities.

         8.           Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

 extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

 people who are disabled in ways that block them from access and use of Defendant’s Property and

 the businesses therein.

        9.            The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance

        10.           Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping



                                                     2
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 3 of 11



 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        11.       Defendant, owns and operates the place of public accommodation which is

 located in Miami, Florida that are the subject of this Action. The subject Property and the business

 located therein are open to the public, and located in Miami, Florida.

        12.       The individual Plaintiff frequently visits the Property (including the related

 parking lots and common areas) to include visits on or about July 31, 2019, and encountered

 multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

 businesses therein. He often visits the Property and business therein, when he is in the area

 visiting family and friends that reside nearby, and has definite plans to return to the Property within

 one (1) month of the filing of this Complaint in order to avail himself of the goods and services

 offered to the public at the Property, if it becomes accessible.

        13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

 and intends to return to the commercial Property in order to avail himself of the goods and services

 offered to the public at the Property. Plaintiff is domiciled near the Property, approximately ten

 (10) miles from the Property, in the same state and county as the Property, regularly frequents the

 Defendant’s Property for its intended purposes, and intends to return to the commercial property

 within one (1) month’s time.


        14.       The Plaintiff found the Property to be rife with ADA violations. The Plaintiff

 encountered architectural barriers at the subject commercial property, and wishes to continue his

 patronage and use of the commercial property and the business therein.

        15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are


                                                   3
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 4 of 11




 in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

 denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

 endangered his safety. The barriers to access, which are set forth below, have accordingly posed

 a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

 similarly situated.

        16.       Defendant owns and operates a place of public accommodation as defined by the

 ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

 responsible for complying with the obligations of the ADA. The place of public accommodation

 (the buildings and business property that is the subject of this Action for their violations of the

 ADA) that Defendant owns and operates, is the Property referenced above.

        17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

 Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

 discrimination at the Property and businesses therein which are open to the public and in violation

 of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

 services available at the Property, but to also assure himself that this commercial property is in

 compliance with the ADA, so that he and others similarly situated will have full and equal

 enjoyment of the commercial property without fear of discrimination.

        18.       Defendant has discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

 U.S.C. § 12182 et seq.

        19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in



                                                  4
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 5 of 11




   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   commercial property and businesses therein, include, but are not limited to, the following:


   COMMON AREAS

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

   Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

      are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

      violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

      whose resolution is readily achievable.

ii.   There are protruding objects on the path of travel at the facility that present a hazard of

      colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

   Miami Home Center

                                                    5
 Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 6 of 11



          A. Access to Goods and Services

  i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

       stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

       the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

       readily achievable.

          B. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance was not provided due to the location of a trashcan. Violation: The restroom door

       does not provide the required latch side clearance due to a lack of maintenance violating

       Section 4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the locking mechanism on the restroom door without

       assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

       hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

       309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

       ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.



                                                    6
 Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 7 of 11



 v.       The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

          Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

          Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

          resolution is readily achievable.

vi.       The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet is mounted at a non-compliant

          distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

          604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Chicken Kitchen

             A. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty entering the store without assistance, as the required maneuvering

          clearance is not provided. Violation: The store entrance door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the restaurant violating Sections 4.2.1 & 4.3.3 of

          the ADAAG, and Section 403.5.1 of the 2010 ADA Standards, whose resolution is readily

          achievable.




                                                        7
 Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 8 of 11



iii.   The Plaintiff could not enter the restroom without assistance, as the distance between the

       inner and outer restroom doors is less than 48". Violation: The distance between two doors in

       a series is less than the prescribed minimum violating Section 4.13.7 of the ADAAG and

       Section 404.2.6 of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it does

       not have compliant door hardware. Violation: The accessible toilet compartment door does not

       provide hardware and features that comply with Sections 4.17.5 and 4.13.9 of the ADAAG

       and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                           RELIEF SOUGHT

          20.        The discriminatory violations described in Paragraph 19 are not an exclusive list



                                                     8
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 9 of 11



 of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

 public accommodation in order to photograph and measure all of the discriminatory acts violating

 the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

 requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

 presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

 enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

 present at such inspection in conjunction with Rule 34 and timely notice.


        21.          The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

 privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

 businesses and facilities therein; and have otherwise been discriminated against and damaged by

 the Defendant because of the Defendant’s ADA violations as set forth above. The individual

 Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

 damage without the immediate relief provided by the ADA as requested herein. In order to remedy

 this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

 accommodation in order to determine all of the areas of non-compliance with the Americans with

 Disabilities Act.

        22.          Defendant has discriminated against the individual Plaintiff by denying him

 access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility, in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

 discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to afford

 all offered goods,          services,   facilities, privileges,   advantages or accommodations to


                                                    9
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 10 of 11




  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

         23.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         24.        A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and those similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

  by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common exterior

  areas of the property and businesses therein to make those facilities readily accessible and useable

  to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such time

  as the Defendants cures their violations of the ADA.

                                                    10
Case 1:19-cv-23970-BB Document 1 Entered on FLSD Docket 09/25/2019 Page 11 of 11




         WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

  seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

  alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

  with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such steps that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

  costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

  deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

  Dated: September 25, 2019

                                                  GARCIA-MENOCAL & PEREZ, P.L.

                                                  Attorneys for Plaintiff
                                                  4937 S.W. 74th Court, No. 3
                                                  Miami, FL 33155
                                                  Telephone: (305) 553-3464
                                                  Facsimile: (305) 553-3031
                                                  Primary E-Mail: ajperezlaw@gmail.com
                                                  Secondary E-Mail: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com


                                                  By: /s/ Anthony J. Perez
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451




                                                     11
